DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both crossbar and release mechanism.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 11B items 120 and 102 should be swapped since 102 is the frame and 120 is the upper portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one front leg member cable” in claims 6 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
Throughout the disclosure item 126 refers to both “crossbar” and “release mechanism” and each of these items should have their own item number. The drawings should be corrected accordingly to the new reference numbers as well. 
Appropriate correction is required. 

Claim Objections
Claims 2 and 10-11 are objected to because of the following informalities: 
Claim 2, line 5, “the first release” should say “the release mechanism”
Claim 10, line 20, “a folded configuration” should say “the folded configuration”
Claim 10 the semicolon at the end of the paragraph should be removed
Claim 11, line 5, “the first release” should say “the release mechanism”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 15 have the limitation of “at least one front leg member cable”. The only cables discussed in the specification is handle cables (400) as seen in figures 4-6 and rear leg cable (622) as seen in figures 6 and 10. There is no depiction or description of a front leg cable in the disclosure, so it is unclear what the applicant is referring to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the handle plate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. No “handle plate” has been claimed in any of the preceding claims, so it is unclear what the applicant is referring to. For examination purposes the examiner is interpreting “the handle plate” as “the handle arm”. 
Claim 14 recites the limitations "the slider component" and “the spring” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is interpreting claim 14 as being dependent upon claim 13. 
Claim 14 recites the limitation "the handle plate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. No “handle plate” has been claimed in any of the preceding claims, so it is unclear what the applicant is referring to. For examination purposes the examiner is interpreting “the handle plate” as “the handle arm”. 
Claim 15 recites the limitation "the handle plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No “handle plate” has been claimed in any of the preceding claims, so it is unclear what the applicant is referring to. For examination purposes the examiner is interpreting “the handle plate” as “the handle arm”. 
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 15 have the limitation of “at least one front leg member cable”. The only cables discussed in the specification is handle cables (400) as seen in figures 4-6 and rear leg cable (622) as seen in figures 6 and 10. There is no depiction or description of a front leg cable in the disclosure, so it is unclear what the applicant is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US-20210403069-A1).

Regarding claim 1, Wang teaches a stroller (stroller in figure 1) comprising: a stroller frame (stroller frame includes the handle frame 4, front leg frame 3, folding joint 2, and rear leg frame 1, fig.1) comprising a handle member (handlebar frame 4, fig.1), a front leg member (front leg frame 3, fig.1), and a rear leg member (rear leg frame 1, fig.1); and a hub mechanism (linked folding joint 2, fig.1), wherein the handle member, front leg member, and rear leg member are coupled to one another via the hub mechanism (handlebar frame 4, front leg frame 3, and rear leg frame 1 are coupled together via the linked folding joint 2, fig.1), the hub mechanism comprising: a handle arm (pushing and releasing block 45, figs.2 and 5) operable to connect to a lower portion of the handle member (block 45 connects to lower handlebar frame 41, fig.5); a front leg arm (upper sliding block 21, fig.5) operable to connect to the front leg member (sliding block 21 connects to the front leg frame 3, fig.5); and a rear leg arm (lower sliding block 22, fig.5) operable to connect to the rear leg member (sliding block 22 connects to the rear leg frame 1, fig.5); and a linkage (linkage is the internal structure of the linked folding joint 2 which has pins, cutout slots, and springs with the sliding blocks 22, 21, and block 45 being kept in direct contact with one another, fig.5) operable to coordinate movements (the internal structure of the linked folding joint 2 keeps the blocks 21, 22, and 45 in direct contact and moving together, figs.5, 11, and 13) of the handle arm, front leg arm, and rear leg arm; wherein when an upper portion of the handle member is manipulated towards the lower portion of the handle member (upper handlebar frame 42, figs.4, 7, and 10), the hub mechanism releases the linkage, causing the linkage to: rotate the front leg arm to fold the front leg member towards the rear leg member (when handle member is rotated downward the front leg frame 3 rotates toward the rear leg frame 1, figs.10-12); rotate the handle arm to fold the lower portion of the handle member towards the rear leg member (lower handlebar frame 41 is rotated down toward the rear leg frame 1, figs.10-12); wherein the front leg member, upper portion of the handle member, and lower portion of the handle member can be maintained in a folded configuration with respect to the rear leg member (fig.14 is the folded configuration).

Regarding claim 2, Wang teaches wherein the handle member comprises: a release mechanism (folding operator 421, fig.1) configured to initiate folding of the upper portion of the handle member towards the lower portion of the handle member (folding operator 421 triggers folding of the upper handlebar frame 41 onto the lower handlebar frame 41, figs.7 and 10, paragraph [0033]), wherein an initial length of the handle member is shortened to a folded length of the handle member (when the handlebar frame 4 is folded the length is shortened to the length of the lower handlebar frame 41, figs.1 and 10); and at least one pivot device (folding clutch joint 43, fig.1, paragraph [0033]) in communication with the first release, wherein the at least one pivot device facilitates folding the upper portion of the handle member towards the lower portion of the handle member (folding clutch joint 43 is released by folding operator 421 allowing the upper handlebar frame 42 to fold onto the lower handlebar frame 41, paragraph [0033], figs, 1, 7, and 10).

Regarding claim 3, Wang teaches further comprising: at least one handle member cable (cord 44, fig.5) connected to the hub mechanism, wherein when the release mechanism initiates folding of the handle member (folding clutch joint 43 is released by folding operator 421 allowing the upper handlebar frame 42 to fold onto the lower handlebar frame 41, paragraph [0033], figs, 1, 7, and 10), the at least one handle member cable causes a locking device (upper sliding block 21 has tilted supporting facet 221 that receives the lower sliding block 22 which the combination locks the linked folding joint 2, fig.5) in the hub mechanism to release the linkage.

Regarding claim 8, Wang teaches wherein initiation of the release mechanism causes the at least one pivot mechanism to unlock (folding operator 421 unlocks the folding clutch joint 43, fig.1, paragraph [0033]).

Regarding claim 10, Wang teaches a method of folding a stroller (stroller in figure 1) from a use configuration (fig.1) to a folded configuration (fig.14) comprising: providing a stroller configured to be adjusted from the use configuration to the folded configuration (stroller can go from the use configuration in figure 1 to the folded configuration in figure 14), the stroller comprising: a stroller frame (stroller frame includes the handle frame 4, front leg frame 3, folding joint 2, and rear leg frame 1, fig.1) comprising a handle member (handlebar frame 4, fig.1), a front leg member (front leg frame 3, fig.1), and a rear leg member (rear leg frame 1, fig.1); and a hub mechanism (linked folding joint 2, fig.1), wherein the handle member, front leg member, and rear leg member are coupled to one another via the hub mechanism (handlebar frame 4, front leg frame 3, and rear leg frame 1 are coupled together via the linked folding joint 2, fig.1), the hub mechanism comprising: a handle arm (pushing and releasing block 45, figs.2 and 5) operable to connect to a lower portion of the handle member (block 45 connects to lower handlebar frame 41, fig.5); a front leg arm (upper sliding block 21, fig.5) operable to connect to the front leg member (sliding block 21 connects to the front leg frame 3, fig.5); and a rear leg arm (lower sliding block 22, fig.5) operable to connect to the rear leg member (sliding block 22 connects to the rear leg frame 1, fig.5); and a linkage (linkage is the internal structure of the linked folding joint 2 which has pins, cutout slots, and springs with the sliding blocks 22, 21, and block 45 being kept in direct contact with one another, fig.5); and manually releasing, by a first hand of a user, an upper portion of the handle member to begin folding towards the front leg member (upper handlebar frame 42, figs.4, 7, and 10); wherein folding the upper portion of the handle member towards the front leg member causes the hub mechanism to rotate the front leg arm to fold the front leg member towards the rear leg member (when handle member is rotated downward the front leg frame 3 rotates toward the rear leg frame 1, figs.10-12), and further causes the hub mechanism to rotate the handle arm to fold the lower portion of the handle member towards the rear leg member lower handlebar frame 41 is rotated down toward the rear leg frame 1, figs.10-12); and wherein the front leg member, upper portion of the handle member, and lower portion of the handle member can be maintained in a folded configuration with respect to the rear leg member (fig.14 is the folded configuration).

Regarding claim 11, Wang teaches wherein the handle member comprises: a release mechanism (folding operator 421, fig.1) configured to initiate folding of the upper portion of the handle member towards the lower portion of the handle member (folding operator 421 triggers folding of the upper handlebar frame 41 onto the lower handlebar frame 41, figs.7 and 10, paragraph [0033]), wherein an initial length of the handle member is shortened to a folded length of the handle member (when the handlebar frame 4 is folded the length is shortened to the length of the lower handlebar frame 41, figs.1 and 10); and at least one pivot device (folding clutch joint 43, fig.1, paragraph [0033]) in communication with the first release, wherein the at least one pivot device facilitates folding the upper portion of the handle member towards the lower portion of the handle member (folding clutch joint 43 is released by folding operator 421 allowing the upper handlebar frame 42 to fold onto the lower handlebar frame 41, paragraph [0033], figs, 1, 7, and 10).

Regarding claim 12, Wang teaches further comprising: at least one handle member cable (cord 44, fig.5) connected to the hub mechanism, wherein when the release mechanism initiates folding of the handle member (folding clutch joint 43 is released by folding operator 421 allowing the upper handlebar frame 42 to fold onto the lower handlebar frame 41, paragraph [0033], figs, 1, 7, and 10), the at least one handle member cable causes a locking device (upper sliding block 21 has tilted supporting facet 221 that receives the lower sliding block 22 which the combination locks the linked folding joint 2, fig.5) in the hub mechanism to release the linkage.

Regarding claim 17, Wang teaches wherein initiation of the release mechanism causes the at least one pivot mechanism to unlock (folding operator 421 unlocks the folding clutch joint 43, fig.1, paragraph [0033]).

Regarding claim 18, Wang teaches a hub mechanism (linked folding joint 2, fig.1) for a stroller (stroller in figure 1), wherein a handle member (handlebar frame 4, fig.1), a front leg member (front leg frame 3, fig.1), and a rear leg member (rear leg frame 1, fig.1) are coupled to one another via the hub mechanism (handlebar frame 4, front leg frame 3, and rear leg frame 1 are coupled together via the linked folding joint 2, fig.1), the hub mechanism comprising: a handle arm (pushing and releasing block 45, figs.2 and 5) operable to connect to a lower portion of the handle member (block 45 connects to lower handlebar frame 41, fig.5); a front leg arm (upper sliding block 21, fig.5) operable to connect to the front leg member (sliding block 21 connects to the front leg frame 3, fig.5); and a rear leg arm (lower sliding block 22, fig.5) operable to connect to the rear leg member (sliding block 22 connects to the rear leg frame 1, fig.5); and wherein when an upper portion of the handle member is manipulated towards the lower portion of the handle member (upper handlebar frame 42, figs.4, 7, and 10), the hub mechanism releases a linkage (linkage is the internal structure of the linked folding joint 2 which has pins, cutout slots, and springs with the sliding blocks 22, 21, and block 45 being kept in direct contact with one another, fig.5), causing the linkage to: rotate the front leg arm to fold the front leg member towards the rear leg member (when handle member is rotated downward the front leg frame 3 rotates toward the rear leg frame 1, figs.10-12); rotate the handle arm to fold the lower portion of the handle member towards the rear leg member (lower handlebar frame 41 is rotated down toward the rear leg frame 1, figs.10-12); wherein the front leg member, upper portion of the handle member, and lower portion of the handle member can be maintained in a folded configuration with respect to the rear leg member (fig.14 is the folded configuration).

Regarding claim 19, Wang teaches wherein at least one handle member cable (cord 44, fig.5) connects to the hub mechanism, wherein when a release mechanism (folding operator 421, fig.1) initiates folding of the handle member (folding operator 421 triggers folding of the upper handlebar frame 41 onto the lower handlebar frame 41, figs.7 and 10, paragraph [0033]), the at least one handle member cable causes a locking device (upper sliding block 21 has tilted supporting facet 221 that receives the lower sliding block 22 which the combination locks the linked folding joint 2, fig.5) in the hub mechanism to release the linkage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20210403069-A1) in view of Taylor (US-20150291200-A1).

Regarding claim 4, Wang teaches wherein the linkage connects to: a slider component (inlayed sliding portion 51, fig.5) within the rear leg member; the handle arm; and the front leg arm, wherein the rear leg member connects to a spring (spring 25, fig.5). Wang fails to teach wherein the rear leg member connects to at least one rear leg member cable.
	However, Taylor teaches rear leg member (leg segment 104a, fig.1) connects to at least one rear leg member cable (wire 190, fig.7).
Wang and Taylor are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Taylor and have a rear leg cable. Having the wire (190) unlocks the hub portion (188) which helps in folding of the stroller of Taylor, and Wang has a similar seat back clutch joint (A, fig.1). 

Regarding claim 13, Wang teaches wherein the linkage connects to: a slider component (inlayed sliding portion 51, fig.5) within the rear leg member; the handle arm; and the front leg arm, wherein the rear leg member connects to a spring (spring 25, fig.5). Wang fails to teach wherein the rear leg member connects to at least one rear leg member cable.
	However, Taylor teaches rear leg member (leg segment 104a, fig.1) connects to at least one rear leg member cable (wire 190, fig.7).
Wang and Taylor are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Taylor and have a rear leg cable. Having the wire (190) unlocks the hub portion (188) which helps in folding of the stroller of Taylor, and Wang has a similar seat back clutch joint (A, fig.1).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20210403069-A1) in view of Xu (US-11352041-B2).

Regarding claim 7, Wang teaches the stroller of claim 2 and a release mechanism (folding operator 421, fig.1, paragraph [0033]), but fails to teach wherein the release mechanism comprises a first release and a second release, wherein the first release comprises a thumb button or switch, and the second release comprises a squeeze button.
	However, Xu teaches wherein the release mechanism (first unlocking device 11, fig.1) comprises a first release and a second release (shifting block 113 and unlock button 112, column 4, lines 6-11), wherein the first release comprises a thumb button or switch (shifting block 113, fig.1), and the second release comprises a squeeze button (unlock button 112, fig.1).
Wang and Xu are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Xu and have two release mechanisms. Doing so would prevent accidental folding of the stroller when grapping the handle because the user must first slide the shifting block (113) to unlock the push button (112), which can then allow for folding of the handle and then stroller (column 4, lines 42-48). 

Regarding claim 16, Wang teaches the stroller of claim 11 and a release mechanism (folding operator 421, fig.1, paragraph [0033]), but fails to teach wherein the release mechanism comprises a first release and a second release, wherein the first release comprises a thumb button or switch, and the second release comprises a squeeze button.
	However, Xu teaches wherein the release mechanism (first unlocking device 11, fig.1) comprises a first release and a second release (shifting block 113 and unlock button 112, column 4, lines 6-11), wherein the first release comprises a thumb button or switch (shifting block 113, fig.1), and the second release comprises a squeeze button (unlock button 112, fig.1).
Wang and Xu are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Xu and have two release mechanisms. Doing so would prevent accidental folding of the stroller when grapping the handle because the user must first slide the shifting block (113) to unlock the push button (112), which can then allow for folding of the handle and then stroller (column 4, lines 42-48).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20210403069-A1) in view of Horst (US-20200353968-A1).

Regarding claim 9, Wang teaches further comprising: a backrest (seatback frame 7, fig.1) mounted to the stroller frame, but fails to teach wherein when the stroller is in the folded configuration, the backrest provides an additional contact point with a ground surface.
	However, Horst teaches a backrest (seat frame 24 with upper seat portion 28, fig.1) mounted to the stroller frame, wherein when the stroller is in the folded configuration (folded configuration seen in fig.2), the backrest provides an additional contact point with a ground surface (upper seat portion 28 has a support member 52 in contact with the ground 53, fig.2, paragraph [0022]).
Wang and Horst are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Horst and have the backrest in contact with the ground when in the folded configuration. Doing so would provide a more stable folded configuration since there would be more contact points with the ground, as well to help prevent rolling of the stroller. 	

Regarding claim 6 and 15, due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 depends upon claim 18 which is rejected, but claim 20 has the limitation of “the slider component moves with respect to the rear leg member to compress the spring”. Taylor teaches the at least one rear leg member cable (wire 190, fig.7). Wang teaches the slider component (inlayed sliding portion 51, fig.5) that moves with respect to the rear leg (rear leg frame 1) and the spring (spring 25) being compressed (fig.11), but the slider does not compress the spring (fig.11). There would be no motivation to modify the location of the spring or the slider without hindsight to have the slider compress the spring. For the above reason, claim 20 has allowable subject matter.    
Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 depends upon claim 4 which is rejected, but claim 5 has the limitation of “the slider component moves with respect to the rear leg member to compress the spring”. Claim 5 has the same allowable subject matter as discussed above in claim 20, but has 35 U.S.C 112(b) issues mentioned above. 
Claim 14 depends upon claim 13 which is rejected, but claim 14 has the limitation of “the slider component moves with respect to the rear leg member to compress the spring”. Claim 14 has the same allowable subject matter as discussed above in claim 20, but has multiple 35 U.S.C 112(b) issues mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horst (US-20200353967-A1) teaches child stroller apparatus. Liwei (US-20200298899-A1) teaches baby stroller frames with handle mechanism to unlock joints. Young (US-20200172142-A1) teaches z-foldable stroller and accessories. Wang (US-20200391781-A1) teaches a folding stroller with multiple folding joints. Yuan (US-20180194385-A1) teaches stroller frame with a foldable tray. Plested (US-20180043917-A1) teaches collapsible stroller with trigger handle. Horst (US-20170313337-A1) teaches child stroller apparatus with folding handle. Chen (US-8985616-B1) teaches baby stroller capable of being folded with one hand. Liu (US-9637154-B2) teaches hinge assembly for folding stroller. Liu (US-20150151774-A1) teaches folding joint suitable for baby carriages. Su (US-20140334867-A1) teaches pivot joint for a stroller frame. Liao (US-20110084467-A1) teaches foldable joint for baby stroller. Cheng (US-7632035-B2) teaches folding baby stroller. Yeh (US-20070164538-A1) teaches joint structure for a baby stroller. Zhong (CN-111717267-A) teaches a frame of folding baby carriage. Guo (CN-111086548-A) teaches baby carriage folding back capable of standing. Hu (CN-110667681-A) teaches baby stroller and baby stroller folding method. Zhang (CN-109625068-A) teaches rotating joint and children products with the same. Zheng (CN-108216342-A) teaches a baby carriage framework and foldable baby carriage. Cheng (WO-2018214292-A1) teaches a stroller with folding mechanism having wires. Li (CN-107472343-A) teaches a linkage joint device and baby carrier. Chen (CN-105539557-A) teaches a baby carriage that can be folded. Liu (WO-2012027795-A1) teaches folding stroller improvements. Liu (CN-201769848-U) teaches baby carriage folded by one hand. Heinemann (WO-2009132985-A1) teaches collapsible push car for children. Xu (DE-202019103251-U1) teaches a structure for quickly folding the stroller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618           

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618